Citation Nr: 0711217	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  92-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972, 
including service in Vietnam from October 1970 to October 
1971.

This matter came before the Board of Veterans' Appeals on 
appeal from a September 1992 decision by the Department of 
Veterans Affairs (VA) San Juan regional office (RO).  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 1992.  The Board previously 
remanded the case in July 1993 and January 1999.  In February 
2005, the Board denied the appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2005, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case.  The Court granted 
that motion in January 2006.  The case has now been returned 
to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's record of assignments indicates that while he 
was in Vietnam he had a principal duty as a security guard.  
He was assigned to the units designated as "USA ADGRU MR3 
(WO8VO4E) USMACV USARPAC" from October 12, 1970, and was 
assigned to "TRAC (WO8VO4E) USMACV USARPAC" from April 30, 
1971, until his departure from Vietnam on October 1, 1971.

In the Joint Motion for Remand, the parties concluded that 
the VA had failed to fulfill the duty to assist because VA 
did not comply with the directives of a January 1999 Board 
remand which had specified certain actions to be taken to 
attempt to verify the veteran's claimed stressors.  The Joint 
Motion stated that although the VA sent a request to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (recently renamed the Army and Joint 
Service Records Research Center or JSRRC) to furnish the 
appellant's unit records, the records were not obtained and 
the RO did not continue its efforts to obtain them.  

The Joint Motion concluded, therefore that the case must be 
remanded for VA to comply with 38 C.F.R. § 3.159(c)(2).  The 
Board notes that this regulation provides in pertinent part 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the JSRRC to provide any available 
information that might corroborate the 
veteran's alleged stressors in service.  
Copies of the veteran's record of 
assignments and other service personnel 
records should be enclosed with that 
request.  Any available unit records and 
histories should be requested from the 
JSRRC.  If indicated by the JSRRC, the RO 
should also contact the National 
Personnel Records Center (NPRC) and/or 
the National Archives and Records 
Administration (NARA).  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

2.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of a combat such that a stressor 
does not need to be independently 
verified), request that a VA psychiatrist 
review the claims file to determine 
whether he meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
The Board notes that an actual 
examination is not requested as the 
veteran has sustained multiple CVA's 
which have left him unable to cooperate.  
If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
also express an opinion as to whether the 
PTSD is at least as likely as not (i.e., 
50 percent or greater probability) 
related to the veteran's military 
service, and specifically, to a confirmed 
stressor.  (Note: only a confirmed 
stressor, or a combat stressor not 
needing to be independently verified, can 
serve as a viable basis for the 
diagnosis).  The claims folder should be 
made available to the psychiatrist for 
review.  The report should include a 
discussion as to the issue of whether any 
post-traumatic stress disorder which is 
present could be attributable to post 
service incidents noted in his VA 
psychiatric treatment records, such as an 
auto accident in which he sustained 
injuries or an incident in which the 
veteran reportedly killed one or more 
assailants while on duty as a policeman, 
rather than being attributable to in-
service stressors.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




